DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Olesh et al, US Patent Pub. 20160266867 A1, in view of LeBoeuf et al, US Patent Pub. 20110075851 A1, and further in view of Silber et al, US Patent Pub. 20080226101 A1. (The Olesh et al and LeBoeuf et al references are cited in IDS filed 3/20/2020)
Re Claim 1, Olesh et al discloses a method comprising: intercepting, by an audio processing device (abstract: audio mixer), an audio signal transmitted from an upstream device in an audio signal path (fig. 2: upstream devices 115a-115n; 140; paras 0028-0029); streaming, by the audio processing device, the digital data to a server computer (paras 0032: server; paras 0037, 0056); receiving, by the audio processing device from the server computer, one or more instructions on modifying a gain of the audio processing device that compensates for the one or more attributes of the upstream device (fig. 2: signals from the upstream devices 115a-115n & 140 are transmitted to the audio mixer processor where gain settings are put in place and transmitted to the downstream devices 145a-145b and 170; para 0034: gain adjustments); and modifying the gain of the audio processing device according to the one or more instructions (fig. 5: 520; paras 0034: gain adjustments, para 0061), thereby adjusting a signal gain of the audio signal according to the modified gain (fig. 2: signals from the upstream devices 115a-115n & 140 are transmitted to the audio mixer processor where gain settings are put in place and transmitted to the downstream devices 145a-145b and 170; para 0034: gain adjustments); and providing, to a downstream device in the audio signal path, the adjusted audio signal (fig. 2: signals from the upstream devices 115a-115n & 140 are transmitted to the audio mixer processor where gain settings are put in place and transmitted to the downstream devices 145a-145b and 170; para 0034: gain adjustments); one or more instructions for modifying a gain of at least one of the first or second audio processing device to balance the first and second audio signals (para 0044: gain balance); but fails to disclose encoding, by the audio processing device, the audio signal into digital data, the digital data comprising digitally encoded audio signals and device type metadata indicating one or more attributes of the upstream device. However, LeBoeuf et al discloses a system where audio derived metadata recognize the audio source objects (LeBoeuf, paras 0020, 0024, 0044: audio source is equivalent to the upstream device, whereby the upstream device acts as the audio source); whereby the audio signal source passes input data as a digital signal (Leboeuf, para 0024: this implies that even if the source signal is an analog signal, it is passed as a digital signal which may include well known techniques such as A/D conversion if necessary) with the audio parameters to control the audio processing being encoded therein (LeBoeuf, para 0089). It would have been obvious to modify the Olesh et al audio system such that the audio signals are encoded and the parameters (including gain parameters) are sent as metadata as taught in LeBoeuf et al for the purpose of making it easier to work with the transmitted parameter data.
	The combined teachings of Olesh et al and LeBoeuf fail to explicitly disclose a first and a second audio processing device coupled to respective upstream devices, where the first audio processing device modifies the gain for the first upstream device while the second audio processing device modifies the gain for a second upstream device and receiving, by at least one of the first or second audio processing devices from the server computer. However, Silber et al discloses a system whereby different upstream audio sources devices have respective processors with each processor designed to modify the gain of its respective upstream audio source device signal (Silber et al, fig. 2: upstream audio source devices 140-146 and respective processing devices 236; para 0039: balance control will provide balance between the different audio processors). It would have been obvious to modify the Olesh et al and LeBoeuf device such that audio sources each comprise of respective audio processors as taught in Silber et al for the purpose of making the system more efficient in processing.
Re Claim 2, the combined teachings of Olesh et al, LeBoeuf et al and Silber et al disclose the method of claim 1, wherein the first or second upstream device includes a microphone wired to the first or second audio processing device (Olesh et al, para 0025: microphone is selected as the Markush claim language), the downstream device includes an audio recorder (Olesh et al, fig. 2; paras 0019: stereo recording is selected from the Markus claim language, 0025), and the first or second audio signal is a digital audio signal (Olesh et al, fig. 2; paras 0019: stereo recording, para 0024: audio mixer is a digital signal processor to process digital signals; where digital signal is selected from the Markush claim language; para 0025).
Re Claim 3, the combined teachings of Olesh et al, LeBoeuf et al and Silber et al disclose the method of claim 1, wherein the gain to be modified includes at least one of a gain of a digital encoder of the first or second audio processing device or a post-encoding digital gain after the first or second audio signal has been encoded by the digital encoder (Olesh et al, fig. 5: 520; paras 0034: gain adjustments, para 0061; LeBoeuf et al, para 0092: encoding).
Re Claim 5, the combined teachings of Olesh et al, LeBoeuf et al and Silber et al disclose the method of claim 1, comprising: receiving, by the first or second audio processing device from the server computer, streamed audio signals, the streamed audio signals include a representation of the digital data provided by the server computer (Olesh et al, para 0041: screen; paras 0032: server); and providing the streamed audio signals to a monitor device (Olesh et al, para 0041: screen; paras 0032: server).
Claim 6 has been analyzed and rejected according to claim 1; but fails to disclose a plurality of audio processing devices using multiple signal paths to interface with a server computer. However, Olesh et al discloses a system where the mixer includes an audio mixer/processor ID such as an IP address unique to the audio mixer/processor (Olesh et al, para 0059). Since Olesh et al includes a unique audio mixer ID, it would have been obvious to modify the Olesh et al system such that it includes a plurality of audio mixers/processors, each with a unique audio mixer/processor ID for the purpose of making a system that could enable a user to utilize a plurality of audio mixers with unique identifiers so that plurality of audio mixers could be differentiated from each other. 
Re Claim 10, the combined teachings of Olesh et al and LeBoeuf et al disclose the method of claim 6, comprising: registering the audio processing devices at the server computer using a mobile device (Olesh et al, para 0037: server and IP address; para 0059); and determining a respective identifier for each of the audio processing devices (Olesh et al, para 0037: server and IP address; para 0059).
Re Claim 11, the combined teachings of Olesh et al and LeBoeuf et al disclose the method of claim 10, comprising: providing for display a list of the identifiers of the registered audio processing devices (Olesh et al, para 0037: settings such as username/password may be saved and recalled for later use wherein this information is entered via a display with the IP addresses of a plurality of potential audio mixers being able to be selected by a user); receiving a user selection of a particular audio processing device from the list (Olesh et al, para 0037: settings such as username/password may be saved and recalled for later use wherein this information is entered via a display with the IP addresses of a plurality of potential audio mixers being able to be selected by a user; wherein the audio/sound signal is sent to the selected audio mixer); and providing an instruction for generating a sound signal to the selected audio processing device, the sound signal operable to indicate the user selection (Olesh et al, para 0037: settings such as username/password may be saved and recalled for later use wherein this information is entered via a display with the IP addresses of a plurality of potential audio mixers being able to be selected by a user; wherein the audio/sound signal is sent to the selected audio mixer; wherein sound signal is selected from the Markush claim language).
Claims 12-13 have been analyzed and rejected according to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olesh et al, US Patent Pub. 20160266867 A1, LeBoeuf et al, US Patent Pub. 20110075851 A1 and Silber et al, US Patent Pub. 20080226101 A1, as applied to claim 1 above, in view of O’Mahony et al, US Patent Pub. 20120077466 A1.
Re Claim 4, the combined teachings of Olesh et al, LeBoeuf et al and Silber et al disclose the method of claim 1, but fail to explicitly disclose wherein encoding the first or second audio signal into digital data comprises performing joint lossy codec optimization on a plurality of channels of the first or second audio signal. However, O’Mahony et al discloses a transmission system that teaches the concept of using a joint source-channel coding technique to transmit audio signals (O’Mahony et al, para 0037: joint source-channel coding is the encoding of a redundant information source for transmission). It would have been obvious to modify the Olesh et al system such that it utilizes joint source-channel coding as taught in O’Mahony et al for the purpose of minimizing for the impact of both quantization errors due to lossy compression.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olesh et al, US Patent Pub. 20160266867 A1, LeBoeuf et al, US Patent Pub. 20110075851 A1 and Silber et al, US Patent Pub. 20080226101 A1, as applied to claim 6 above, in view of Lemkin et al, US Patent Pub. 20190242949 A1.
Re Claim 8, the combined teachings of Olesh et al, LeBoeuf et al and Silber et al disclose the method of claim 6, but fail to disclose comprising: determining, by the server computer based on device type metadata associated with the streamed digital audio data, a battery level of a particular audio processing device and a communication bandwidth between the particular audio processing device and the server computer; determining a particular lossy compression scheme that balances needs to save battery and to minimize bandwidth consumption based on the battery level and the communication bandwidth; generating a particular instruction for the particular audio processing device, the particular instruction specifying that the particular lossy compression scheme shall be used on the particular audio processing device; and providing that particular instruction to the particular audio processing device. However, Lemkin et al system teaches the concept of transmitting signals in a lossy or lossless manner (compress data typically including encoding) while minimizing the bandwidth (Lemkin et al, para 0035) and the power consumption (Lemkin et al, para 0108: to save power). It would have been obvious to modify the Olesh et al system such that it includes a lossy transmission that aims to minimize bandwidth and battery consumption as taught in Lemkin et al for the purpose of saving bandwidth and minimize batter consumption will carrying out the transmission processing. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 9: The prior art does not teach or moderately suggest the following limitations:
Comprising: detecting, by the server computer based on digital audio data from a particular audio processing device, that a room sound level or a feedback level exceeds a threshold; determining, by the server computer based on device type metadata associated with the streamed digital audio data, that a microphone of the particular audio processing device is a multi-pattern microphone; generating a particular instruction for the particular audio processing device, the particular instruction specifying that a polar pattern of the multi-pattern microphone shall change between two of an omnidirectional mode, a bidirectional mode, and a cardioid mode; and providing that particular instruction to the particular audio processing device.
Limitations such as these may be useful in combination with other limitations of claim 6.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651            				5/21/2022